          Case: 3:19-cv-00220-JMV Doc #: 28 Filed: 11/23/20 1 of 3 PageID #: 939




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION



JAMES HOLLINGER, JR.                                                                   PLAINTIFF

                                                                           NO. 3:19CV00220-JMV

ANDREW SAUL
COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT


                          OPINION AND ORDER DENYING MOTION
                             TO ALTER OR AMEND JUDGMENT

          This cause is before the Court on Plaintiff’s motion [22] to alter or amend the September

21, 2020, Final Judgment [19], brought pursuant to FED. R. CIV. P. 59(e). The parties have

consented to entry of final judgment by the United States Magistrate Judge under the provisions

of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The Court,

having considered the briefing of the parties and applicable law, finds the motion is not well

taken for the reasons set out below.

                                              Rule 59(e)

          Rule 59(e) permits a litigant to file a motion to alter or amend a judgment. FED.

R. CIV. P. 59(e) (“A motion to alter or amend a judgment must be filed no later than 28

days after the entry of the judgment.”). “[A]mending a judgment is appropriate (1) where

there has been an intervening change in the controlling law; (2) where the movant

presents newly discovered evidence that was previously unavailable; or (3) to correct a

manifest error of law or fact.” Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 (5th

Cir. 2012) (citing Schiller v. Physicians Res. Group. Inc., 342 F.3d 563, 567 (5th Cir.

2003)).
        Case: 3:19-cv-00220-JMV Doc #: 28 Filed: 11/23/20 2 of 3 PageID #: 940




       A motion for reconsideration “is not the proper vehicle for rehashing evidence,

legal theories, or arguments that could have been offered or raised before the entry of

judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004). Instead,

Rule 59(e) serves the narrow purpose of allowing a party to bring errors or newly

discovered evidence to the Court’s attention. See In re Rodriguez, 695 F.3d 360, 371 (5th

Cir. 2012). Moreover, “[r]econsideration of a judgment after its entry is an extraordinary

remedy that should be used sparingly.” Id. (citation omitted).

                        Judicial Review of Social Security Cases

       Judicial review under 42 U.S.C. § 405(g) is limited to two inquiries: (1) whether

substantial evidence in the record supports the Commissioner’s decision and (2) whether

the decision comports with proper legal standards. See Villa v. Sullivan, 895 F.2d 1019,

1021 (5th Cir. 1990). “Substantial evidence is ‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Greenspan v. Shalala, 38 F.3d

232, 236 (5th Cir. 1994) (quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 28 L. Ed. 2d 842 (1971)). “It is more than a mere scintilla, and less than a

preponderance.” Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993) (citing Moore v.

Sullivan, 919 F.2d 901, 904 (5th Cir. 1990)). “A decision is supported by substantial

evidence if ‘credible evidentiary choices or medical findings support the decision.’”

Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (citations omitted).

       The court must be careful not to “reweigh the evidence or substitute . . . [its]

judgment” for that of the ALJ, see Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988),

even if it finds that the evidence preponderates against the Commissioner's decision.

Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994); Harrell v. Bowen, 862 F.2d 471,



                                                 2
          Case: 3:19-cv-00220-JMV Doc #: 28 Filed: 11/23/20 3 of 3 PageID #: 941




475 (5th Cir. 1988). If the Commissioner's decision is supported by the evidence, then it

is conclusive and must be upheld. Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994).

                                                Discussion

         Plaintiff charges that the Court’s “judgment is premised on an error of law,”

requests that the Court grant his motion and “enter a judgment reversing the

Commissioner’s decision,” and submits extensive briefing in support of his position. The

Court finds it unnecessary to address Plaintiff’s arguments point by point because they

are essentially arguments that were or should have been made in the initial briefing phase

of this matter and/or during the hearing.1 Consistent with the Court’s ruling, the ALJ’s

residual functional capacity finding is supported by substantial evidence in the record,

and the record supports the ALJ’s reasons for rejecting certain medical opinions.

Ultimately, Plaintiff would have the Court reweigh the medical opinions in this case and

find legal error where there is none. Therefore, because Plaintiff has failed to pinpoint

any manifest error committed by this Court, the instant motion is not well taken and is

DENIED.

         SO ORDERED this 23rd day of November, 2020.



                                              /s/ Jane M. Virden
                                              U.S. Magistrate Judge




1
 To the extent Plaintiff attempts to make a listing argument, it is made way too late. Furthermore, the ALJ found
Plaintiff’s impairments met no listing, and Plaintiff has failed to show his mental impairment met all the criteria of
any specific listing.

                                                           3
